Case 2:20-cr-00076-SPC-NPM Document 32 Filed 07/10/20 Page 1 of 4 PageID 66




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION


UNITED STATES OF AMERICA

v.                                                     Case No. 2:20-cr-76-FtM-38NPM

CARLOS VILLARREAL-ANGELES


                                        ORDER

      Before the Court is Defendant’s Motion for Essential Medical Testing (Doc. 30).

Defendant is in the custody of the U.S. Marshal, and pursuant to an arrangement with the

Sheriff of Glades County, Florida, Defendant is detained in the Glades County Jail.

Challenging the conditions of confinement, Defendant seeks an order compelling the

Marshal and the Sheriff to administer a COVID-19 test.

      But to prevent circumvention of the obligation to exhaust administrative remedies

before seeking judicial relief, and to ensure that the persons responsible for the custody

and care of the defendant are properly notified and brought before the court, any

complaints about the conditions of confinement that do not concern a defendant’s access

to counsel or the ability to prepare a defense must be pursued in a separate civil action

and not by motion in the defendant’s criminal case. See United States v. Darcy, No. 1:17-

cr-00036-MR-WCM, 2020 WL 2573251, *4 (W.D.N.C. May 21, 2020) (denying motion

filed in criminal case and requiring incarcerated movant to pursue conditions-of-

confinement claim concerning COVID-19 in a civil action instead); United States v. Kahn,

No. 17-CR-0029-ABJ, 2019 WL 3977353, *1-2 (D. Wyo. Mar. 29, 2019) (declining to

analyze the merits of the pretrial detainee’s conditions-of-confinement motion because
Case 2:20-cr-00076-SPC-NPM Document 32 Filed 07/10/20 Page 2 of 4 PageID 67




when such claims do not concern access to counsel or the ability to prepare a defense, it

is not appropriate to address them in the criminal action); United States v. Andrews, No.

1:12–cr–100, 2014 WL 1379683, *3 (N.D. W. Va. Apr. 8, 2014) (“Courts have consistently

held that an incarcerated individual must bring challenges to his conditions of confinement

through a civil action” and cannot do so “though a motion filed in his criminal case.”)

(collecting cases); United States v. Luong, No. CR. 99-433 WBS GGH, 2009 WL

2852111, *2 (E.D. Cal. Sept. 2, 2009) (“Claims of inadequate medical treatment or other

complaints regarding conditions of confinement potentially involve the Marshal, Sheriff,

or other person or persons responsible for the custody and care of the defendant.

Entertaining defendant’s filings in [his criminal] action fails to properly apprise those

individuals who have the requisite authority and ability to address and potentially remedy

defendant’s grievances.”). Thus, “Defendant’s request for medical testing should be

addressed in a civil proceeding,” because “[e]ntertaining Defendant’s motion here does

not properly apprise [the Marshal and the Sheriff] or allow them to defend the claim.”

United States v. Hogsett, No. 2:20-CR-68-FTM-38NPM, 2020 WL 3490191, *2 (M.D. Fla.

June 26, 2020) (overruling objections to an order denying a request for a COVID-19 test).

      In an attempt to sidestep this well-established body of law, Defendant supplements

his conditions-of-confinement claims with two additional arguments: (1) his access to

counsel is implicated because without a test result he will be unable to confer with his

counsel during any in-person sentencing hearing; and (2) a test result would inform

decisions about sentencing and incarceration, and potentially provide a basis to revisit

the propriety of detention while awaiting sentencing.




                                           -2-
Case 2:20-cr-00076-SPC-NPM Document 32 Filed 07/10/20 Page 3 of 4 PageID 68




      Notably, there are no allegations that the Defendant is or ever has been

symptomatic for COVID-19; that the Defendant has ever been in close, personal and

unprotected contact with someone who tested positive for COVID-19; or that the

Defendant has ever requested a COVID-19 test and been denied. Indeed, the facts

presented in the motion compellingly suggest that if a test becomes advisable due to

symptoms or significant unprotected contact with a confirmed case, a test will likely be

administered.

      Further, the conjecture offered concerning the inability to confer with counsel

during an in-person sentencing hearing is of no moment because the Defendant has

consented to conduct the sentencing by videoconference. (Doc. 26). And the Court “is

satisfied that video conference and telephone connectivity allow Defendant access to

counsel as needed before and during any proceeding.” Hogsett, 2020 WL 3490191 at *2.

      Finally, Defendant does not explain how the possibility of being an asymptomatic

COVID-19 carrier would be relevant to sentencing or material to continued detention

pending sentencing, and so it remains “unclear why a test, whatever its results might

prove, relates to this Court’s decision to release or sentence” the Defendant. Id.

Defendant “no more knows that he has been exposed to the virus than any other illness,”

and the Glades County Jail “has procedures in place, like medical isolation and treatment,

should Defendant contract, or manifest symptoms of COVID-19.” Id. Moreover, with

respect to determining whether any COVID-related measures may be appropriate during

any term of incarceration, the Bureau of Prisons “is processing all newly-sentenced BOP




                                          -3-
Case 2:20-cr-00076-SPC-NPM Document 32 Filed 07/10/20 Page 4 of 4 PageID 69




inmates through one of three quarantine sites;” is testing “all inmates upon arrival;” and

testing them again “before movement to their designated BOP facility.” 1

       Accordingly, it is hereby ORDERED:

       The Motion for Essential Medical Testing (Doc. 30) is DENIED without prejudice

to pursuing the asserted claim and requested relief in a separate civil action.

       DONE and ORDERED in Fort Myers, Florida on July 10, 2020.




1     See    “BOP      Implementing     Modified       Operations,”       available     at
https://www.bop.gov/coronavirus/covid19_status.jsp (last visited July 10, 2020).


                                           -4-
